Citation Nr: 0838458	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  04-43 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for left eye disability 
as a result of exposure to herbicides for accrued benefits 
purposes.

2.  Entitlement to service connection for diabetes as a 
result of exposure to herbicides for accrued benefits 
purposes.

3.  Entitlement to service connection for a back disorder for 
accrued benefits purposes.

4.  Entitlement to service connection for hearing loss for 
accrued benefits purposes.

5.  Entitlement to service connection for tinnitus for 
accrued benefits purposes.

6.  Entitlement to service connection for a right knee 
condition for accrued benefits purposes.

7.  Entitlement to service connection for a cervical spine 
condition for accrued benefits purposes.

8.  Entitlement to service connection for left shoulder and 
arm pain for accrued benefits purposes.

9.  Entitlement to burial benefits.

10.  Entitlement to service connection for the cause of the 
veteran's death.

11.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and G.G.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
February 1967 and from February 1967 to December 1969.  The 
appellant is the veteran's spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions dated in March 2002, January 
2003, and March 2003 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  

The issues of entitlement to service connection for a left 
eye disability and diabetes as a result of exposure to 
herbicides, a back disorder, hearing loss, tinnitus, a right 
knee condition, a cervical spine condition, and left shoulder 
and arm pain, all for accrued benefits purposes; entitlement 
to service connection for the cause of the veteran's death; 
and entitlement to DIC under 38 U.S.C. § 1318 are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The appellant did not pay for the veteran's funeral expenses.


CONCLUSION OF LAW

The criteria for burial benefits have not been met.  
38 U.S.C.A. § 2303 (West 2002); 38 C.F.R. § 3.1600(b), (c) 
(2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) provides, 
among other things, that VA shall make reasonable efforts to 
notify a claimant as to the information and medical or lay 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  The VCAA includes a duty to assist 
the claimant in obtaining evidence in support of the claim.  
Id.  

Here, for reasons explained more fully below, the appellant 
is not entitled to this benefit as a matter of law.  The 
provisions of the VCAA have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002). 
Thus, the Board need not determine if VA met the duty to 
notify and the duty to assist requirements of the VCAA and 
the Board will proceed with appellate review.  Id.  

Burial Benefits

Claims for burial allowance may be executed by (1) the 
funeral director, if the entire bill or any balance is 
unpaid; (2) the individual whose personal funds were used to 
pay burial, funeral, and transportation expenses; or (3) the 
executor or administrator of the estate of the veteran or the 
estate of the person who paid the expenses of the veteran's 
burial or provided such services.  See 38 U.S.C.A. § 2302(a) 
(West 2002); 38 C.F.R. § 3.1601(a)(1) (2008).  

In a report of contact, dated in April 2001, personnel from 
the RO reported that a conversation with somebody at the 
veteran's funeral home informed them that the veteran's son 
had paid for the funeral costs.  Subsequently, the RO 
informed the appellant of this, provided her with another 
application for burial benefits, and advised her to give the 
application to her son for completion.  In March 2003, the 
appellant's son submitted the application.  The RO granted 
those benefits in May 2003.

The evidence does not show that the appellant falls into any 
of the three categories of persons entitled to this benefit.  
The appellant's son's receipt of these benefits is 
evidentiary support that it was he, and not the appellant who 
paid for the funeral expenses.  


ORDER

Burial benefits are denied.


REMAND

The veteran's service medical records show that he was 
injured in a helicopter crash in October 1967.  A clinical 
record dated in October 1967 showed that the final diagnoses 
as a result of the crash were brain concussion; fracture, 
avulsion, left fibular head; fracture, compound, left angle 
of the mandible; and torsion, left malar bone.  The veteran 
was granted service connection for left fibula fracture, 
laceration of the left eye, fracture of the left mandible and 
malar bone, and brain contusion as a result of this injury.  

Medical evidence in the file at the time of the veteran's 
death indicated the veteran had disabilities of the left 
shoulder, back, and neck that may be related to that 
accident.  Physical therapy progress notes dated in October 
2000 showed that the veteran had chronic left shoulder pain 
and degenerative joint disease of the cervical spine.  At 
that time, the veteran reported left shoulder and neck pain 
that had existed since the helicopter crash.  A May 2000 VA 
general medical progress note indicated that the veteran had 
a thoracic back disability that may also be related to the 
helicopter injury.  A medical opinion is necessary to 
determine whether the veteran had a left shoulder, cervical 
spine, or thoracic spine disability as a result of the in-
service helicopter crash.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In an audiological evaluation, dated in November 2000, VA 
audiologist Dr. C.L. indicated that the veteran's hearing 
loss and tinnitus may be related to his military service.  A 
medical opinion is necessary to resolve these issues.

At the appellant's Travel Board hearing, she asserted that 
the veteran's death was a result of either his diabetes or 
PTSD.  The appellant submitted a medical opinion from Dr. 
R.J., dated in May 2008, in which the doctor checked a box 
indicating that it was more likely than not that the 
veteran's service-connected disabilities, especially PTSD, 
caused or contributed to his death.  This opinion shows that 
the veteran's death may have been related to a service-
connected disabiliy and a medical opinion is necessary to 
resolve this issue.

In a VA rheumatology note, dated in November 2000, Dr. K.K. 
indicated that the veteran had a right knee disability that 
may be related to his service-connected left leg disability.  
On remand, the AOJ should obtain a medical opinion on this 
issue.

A review of the record failed to show that the appellant was 
provided with proper notice under the VCAA with respect to 
the accrued benefits claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
Board acknowledges that the appellant was provided with VCAA 
notice in August 2001; however, this notice was not fully 
compliant with the Act.  Notably, the RO did not explain what 
the evidence needed to show to establish entitlement to the 
claimed disabilities for accrued benefits purposes or that VA 
was responsible for obtaining records in the custody of 
Federal agencies.  

As this is a claim for accrued benefits, only evidence in the 
file at the date of the veteran's death is for consideration.  
U.S.C.A. § 5121(a) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.1000(a), (b) (2008).  This includes records generated by VA 
facilities that may have an impact on the adjudication of a 
claim because such records are considered to be in the 
constructive possession of VA adjudicators regardless of 
whether those records were physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998).  Thus, there may be 
relevant records in VA's possession not yet associated with 
the file and the appellant must be given proper notice.  

Finally, regarding the claim for DIC under 38 U.S.C. § 1318, 
the outcome of that decision may be affected by the outcome 
of the other pending claims.  Because this issue is 
inextricably intertwined with the other issues remanded 
herein, the Board must remand that issue as well.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with VCAA notice 
for the claims of entitlement to service 
connection for (1) a left eye disability 
as a result of exposure to herbicides, (2) 
diabetes as a result of exposure to 
herbicides, (3) a back disorder, (4) 
hearing loss, (5) tinnitus, (6) a right 
knee condition as secondary to a left knee 
disability, (7) a cervical spine 
condition, and (8) left shoulder and arm 
pain for accrued benefits purposes.  

2.  Obtain a medical opinion regarding 
whether the veteran had a left shoulder, 
cervical spine, or thoracic spine 
disability as a result of the in-service 
helicopter crash.  The reviewing physician 
is requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
left shoulder, cervical spine, or thoracic 
spine disabilities documented in the 
claims file at the time of his death on 
March 10, 2001 were more likely than not 
(i.e., probably greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to the veteran's military 
activity.  Please send the claims folder 
to the reviewing physician for review in 
conjunction with the examination. 

3.  Obtain a medical opinion regarding 
whether the veteran's hearing loss and 
tinnitus, as documented in the claims file 
at the time of his death in March 10, 
2001, was  more likely than not (i.e., 
probably greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to the 
veteran's military activity.  

4.  Obtain a medical opinion regarding 
whether the veteran's right knee 
condition, as documented in the claims 
file at the time of his death in March 10, 
2001, was more likely than not (i.e., 
probably greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
caused or aggravated by his service-
connected left knee disability. 

5.  Obtain a medical opinion regarding the 
cause of the veteran's death.  The 
reviewing physician should state, to the 
extent medically feasible, whether 
diabetes or PTSD more likely than not 
(i.e., probably greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), were either the principal or a 
contributory cause of death.  

6.  Thereafter, the appellant's claims of 
entitlement to service connection for (1) a 
left eye disability and (2) diabetes as a 
result of exposure to herbicides, (3) a 
back disorder, (4) hearing loss, (5) 
tinnitus, (6) a right knee condition, (7) a 
cervical spine condition, and (8) left 
shoulder and arm pain, all for accrued 
benefits purposes; (9) entitlement to 
service connection for the cause of the 
veteran's death; and (10) entitlement to 
DIC under 38 U.S.C. § 1318 should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the appellant and 
her representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


